Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/765,530 filed on July 18, 2022 which is based on the applicant’s arguments/remarks. Therefore, the case has been re-opened as continual prosecution and made further rejections based on the new grounds as described in the following office action.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3-4, 6-9, 17 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Prevatte et al. (US 2017/0048976 A1).
Regarding independent claim 1, Prevatte et al. teaches a display backplate, comprising (Fig. 20):
an array substrate (60, see Fig. 19, can be a silicon wafer, para [0154] can be considered as the array substrate because of plurality of substrates in the silicon wafer) and a plurality of pairs of connection structures (16 connection posts, para [0152] left/right) on a surface of the array substrate (60); wherein
the array substrate comprises a plurality of thin-film transistors (chipsets 70, para [0155] comprises the plurality of thin-film transistors) and a common electrode signal line (74), wherein at least one of the plurality of thin-film transistors (70) is connected to one of a pair of connection structures (16), and the common electrode signal line (74) is connected to the other of the pair of the connection structures (16 right); and
an area (see annotated figure below) of a first section (see figure below) of the connection structure (16) is negatively correlated with a distance between the first section (see figure below) and the surface of the array substrate (60), and the first section is parallel to the surface of the array substrate (60).

    PNG
    media_image1.png
    283
    848
    media_image1.png
    Greyscale

It is noted that the recitation “a display backplate” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this claim, there are not further structural limitations imposed by the “display backplate” recitation.
Regarding claim 3, Prevatte et al. teaches wherein (Fig. 20), the connection structure (16) comprises a main body portion (part of 64 dielectric layer, para [0155]) and a conductive portion (16- line portion), wherein the conductive portion (16) is disposed on a surface of the main body portion (part of 64 dielectric layer) distal from the array substrate (60);
an orthographic projection (vertical projection) of the main body portion (part of 64 dielectric layer) on the array substrate (60) falls within an orthographic projection of the conductive portion (16) on the array substrate (60);
the conductive portion (16- line portion) is conformal to the surface of the main body portion (part of 64 dielectric layer) distal from the array substrate (60); and
the main body portion (part of 64 dielectric layer) is made of an insulating material (para [0155]).
Regarding claim 4, Prevatte et al. teaches wherein (Fig. 20), a difference between thicknesses of the conductive portion (16) at any positions is less than a predetermined value, and/or the conductive portion (16) is made of any one or an alloy of copper and aluminum (Al, para [0154]).
Regarding claim 6, Prevatte et al. teaches wherein (Fig. 20), the main body portion (part of 64 dielectric layer) comprises an organic insulating portion (66 second dielectric layer) and an inorganic insulating portion (silicon dioxide, para [0155]), wherein the inorganic insulating portion (64 dielectric layer) is disposed between the organic insulating portion (66) and the conductive portion (16).
Regarding claim 7, Prevatte et al. teaches wherein (Fig. 20), a maximum distance between the connection structure (16) and the array substrate (60) is in the range of between 3 micrometers and 5 micrometers, and/or the connection structure (16) is made of any one or an alloy of copper and aluminum (para [0154]).
Regarding claim 8, Prevatte et al. teaches wherein (Fig. 20), the connection structure (16) is disposed on a first side (bottom side) of the array substrate (see figure in claim 1); the display backplate further comprises a pad (72) disposed on a second side (upper side) of the array substrate (see figure in claim 1); and the second side is opposite to the first side.
Regarding claim 9, Prevatte et al. teaches wherein (Fig. 20), further comprising a package layer (66), wherein the pad (72) is disposed between the array substrate (see figure in claim 1) and the package layer (66).
Regarding independent claim 17, Prevatte et al. teaches a method for manufacturing a display backplate, comprising (Figs. 13-20):
forming a plurality of pairs of connection structures (16 left/right); and
forming an array substrate (60, see Fig. 19, can be a silicon wafer, para [0154] can be considered as the array substrate because of plurality of substrates in the silicon wafer), on a surface of which the plurality of pairs of connection structures (16 connection posts, para [0152] left/right) are disposed, wherein the array substrate (60) comprises a plurality of thin-film transistors (chipsets 70, para [0155] comprises the plurality of thin-film transistors) and a common electrode signal line (74), wherein at least one of the plurality of thin-film transistors (70) is connected to one of a pair of connection structures (16) and the common electrode signal line (74) is connected to the other of the pair of connection structures (16); and
an area (see the annotated the figure below) of a first section (see the figure below) of the connection structure (16) is negatively correlated with a distance between the first section (see the figure below) and the surface of the array substrate (60), and the first section (see figure below) is parallel to the surface of the array substrate (60).

    PNG
    media_image2.png
    283
    848
    media_image2.png
    Greyscale

It is noted that the recitation “a display backplate” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this claim, there are not further structural limitations imposed by the “display backplate” recitation.

Allowable Subject Matter
6.	Claim 10-11, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 (claim 11 depends on 10) recites “….further comprising a base disposed on the surface of the array substrate, wherein the base comprises recesses in one-to-one correspondence with the connection structures; an area of a second section of the recess is negatively correlated with a distance between the second section and the surface of the array substrate; the second section is parallel to the surface of the array substrate; and the connection structure is inside the corresponding recess”.
Claim 18 (claim 20 depends on 18) recites “17....
10 forming the plurality of pairs of connection structures comprises: providing a base; forming a recess on one side of the base, wherein an area of a second section of the recess is negatively correlated with a distance between the second section and the surface of the array substrate, and the second section is parallel to the surface of the array substrate; and forming the connection structure at least in the recess”.

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819